EXHIBIT 10.1

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is executed effective as of September 1, 2003 (“Effective Date”),
by and among BANCTEC, INC., a Delaware corporation (“BancTec”), BTI Technologies
L.P., a Texas limited partnership (“BTI Tech” and jointly and collectively with
BancTec, the “Borrower”), the financial institution(s) listed on the signature
pages hereof, and their respective successors and Eligible Assignees (each
individually as “Lender” and collectively “Lenders”), and HELLER FINANCIAL,
INC., a Delaware corporation, in its capacity as Agent for the Lenders
(“Agent”).

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001 (as amended, supplemented or
otherwise modified, the “Loan Agreement”); and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement in the
manner, and subject to the terms and conditions, provided below.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I
DEFINITIONS

 


1.01        CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE EXTENT NOT
OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT,
AS AMENDED HEREBY.


 

ARTICLE II
AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS

 


2.01        AMENDMENTS TO SECTION 2.2(A) OF THE LOAN AGREEMENT.


 


(A)           EFFECTIVE AS OF THE EFFECTIVE DATE, THE DEFINITION OF “BASE RATE
MARGIN” CONTAINED IN SECTION 2.2(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“‘Base Rate Margin’ shall mean (i) as of the Sixth Amendment Effective Date,
1.00% per annum, and (ii) thereafter, as of February 1, May 1, August 1 and
November 1 of each year (each, an ‘Adjustment Date’), commencing on November 1,
2003, the Base Rate Margin shall be adjusted, if necessary, to the applicable
percent per annum set forth in the pricing table set forth on Schedule 2.2(A)
hereto corresponding to the Fixed Charge Coverage Ratio for the twelve-month
period ending on the last day of the

 

1

--------------------------------------------------------------------------------


 

most recently completed calendar quarter prior to the applicable Adjustment Date
(each such period, a ‘Calculation Period’).”

 


(B)           EFFECTIVE AS OF THE EFFECTIVE DATE, THE DEFINITION OF “LIBOR
MARGIN” CONTAINED IN SECTION 2.2(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“‘LIBOR Margin’ shall mean (i) as of the Sixth Amendment Effective Date, 2.50%
per annum, and (ii) thereafter, as of each Adjustment Date, commencing on
November 1, 2003, the LIBOR Margin shall be adjusted, if necessary, to the
applicable percent per annum set forth in the pricing table set forth on
Schedule 2.2(A) hereto corresponding to the Fixed Charge Coverage Ratio for the
applicable Calculation Period.”

 


2.02        AMENDMENT TO SECTION 2.3(D) OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, SECTION 2.3(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(D)        Audit Fees.  Borrower agrees to pay all fees and expenses of the
firm or individual(s) engaged by Agent to perform audits of Borrower’s
operations.  Notwithstanding the foregoing, if Agent uses its internal auditors
to perform any such audit, Borrower agrees to pay to Agent, for its own account,
an audit fee with respect to each such audit equal to $750 per internal auditor
per day or any portion thereof, together with all out of pocket expenses. 
Exclusive of any audits performed in connection with the credit facility
initially established by this Agreement and the initial transactions
contemplated by this Agreement, as long as no Event of Default has occurred and
is continuing and Borrower’s Availability at the end of each day after the Sixth
Amendment Effective Date is at least $5,000,000.00, Borrower shall not be
required to pay for more than one such audit during any Loan Year of Borrower
and the aggregate amount of audit fees required to be paid by Borrower during
any Loan Year shall be limited to $25,000.00, but if an Event of Default has
occurred and is continuing or if at the end of any day after the Sixth Amendment
Effective Date Borrower’s Availability is less than $5,000,000.00, Borrower
shall be required to pay for up to one such audit during each quarter of each
Loan Year of Borrower, and there shall be no $25,000.00 cap on audit fees
payable by Borrower during any individual Loan Year.”

 


2.03        AMENDMENT TO SECTION 4.25 OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, SECTION 4.25 OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“4.25       Collection of Accounts and Payments.  Borrower shall establish
lockboxes and blocked accounts (collectively, ‘Blocked Accounts’) in Borrower’s
name with such banks (‘Collecting Banks’) as are acceptable to Agent (subject to
irrevocable instructions acceptable to Agent as hereinafter set forth) to which
all account debtors shall directly remit all payments on Accounts and in which
Borrower will immediately deposit all payments made for Inventory or other
payments

 

2

--------------------------------------------------------------------------------


 

constituting proceeds of Collateral in the identical form in which such payment
was made, whether by cash or check.  The Collecting Banks shall acknowledge and
agree, in a manner satisfactory to Agent, that all payments made to the Blocked
Accounts are the sole and exclusive property of Agent, for its benefit and for
the benefit of Lenders, and that the Collecting Banks have no right to setoff
against the Blocked Accounts and that all such payments received will be
promptly transferred to Agent’s Account subject to the payment of the collecting
Banks’ fees, chargebacks and other customary exceptions, to the extent, if any,
provided for in the documentation establishing the Blocked Accounts.  Borrower
hereby agrees that all payments made to such Blocked Accounts or otherwise
received by Agent and whether on the Accounts or as proceeds of other Collateral
or otherwise will be the sole and exclusive property of Agent, for the benefit
of itself and Lenders.  Borrower shall irrevocably instruct each Collecting Bank
to promptly transfer all payments or deposits to the Blocked Accounts into
Agent’s Account.  If Borrower, or any if its Affiliates, employees, agents or
other Person acting for or in concert with Borrower, shall receive any monies,
checks, notes, drafts or any other payments relating to and/or proceeds of
Accounts or other Collateral, Borrower or such Person shall hold such instrument
or funds in trust for Agent, and, immediately upon receipt thereof, shall remit
the same or cause the same to be remitted, in kind, to the Blocked Accounts or
to Agent at its address set forth in subsection 10.3 below.  Notwithstanding
anything set forth above, effective as of September 15, 2003, Agent shall notify
each Collecting Bank to transfer all payments or deposits made to the Blocked
Account to Borrower’s account as set forth in such notice; provided, however, if
at any time thereafter Borrower’s Availability is less than $5,000,000.00 or if
a Default or an Event of Default occurs, Agent shall have the right to notify
each Collecting Bank to revert back to the prior procedure set forth in this
Section 4.25 and to have such funds transferred to the Agent’s Account.

 

Borrower may amend any one or more of the Schedules referred in this Section 4
(subject to prior notice to Agent, as applicable) and any representation,
warranty, or covenant contained herein which refers to any such Schedule shall
from and after the date of any such amendment refer to such Schedule as so
amended; provided however, that in no event shall the amendment of any such
Schedule constitute a waiver by Agent and Lenders of any Default or Event of
Default that exists notwithstanding the amendment of such Schedule.”

 


2.04        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT.  EFFECTIVE AS OF
THE EFFECTIVE DATE, THE FOLLOWING NEW DEFINITIONS ARE HEREBY ADDED TO
SECTION 11.1 OF THE LOAN AGREEMENT, TO READ IN THEIR ENTIRETY AS FOLLOWS AND TO
BE INSERTED IN THEIR PROPER ALPHABETICAL ORDER:


 

“‘Sixth Amendment’ means that certain Sixth Amendment to Loan and Security
Agreement, executed September 1, 2003 by Borrower, Agent and Lenders.

 

‘Sixth Amendment Effective Date’ means the ‘Effective Date’, as such term is
defined in the Sixth Amendment.”

 


2.05        AMENDMENT TO SCHEDULE 2.2(A).  EFFECTIVE AS OF THE EFFECTIVE DATE,
SCHEDULE 2.2(A) TO THE LOAN AGREEMENT (PRICING TABLE) IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH SCHEDULE 2.2(A) ATTACHED HERETO.

 

3

--------------------------------------------------------------------------------


 


2.06        REPORTING AS TO CAPITAL EXPENDITURES, ETC.  EFFECTIVE AS OF THE
EFFECTIVE DATE, NOTWITHSTANDING ANYTHING IN THE LOAN AGREEMENT TO THE CONTRARY,
THE PARTIES HERETO AGREE THAT THE AGGREGATE AMOUNT OF ALL CAPITAL EXPENDITURES,
CAPITAL LEASES WITH RESPECT TO FIXED ASSETS OF BORROWER AND ITS SUBSIDIARIES
(WHICH SHALL BE CONSIDERED TO BE EXPENDED IN FULL ON THE DATE SUCH CAPITAL LEASE
IS ENTERED INTO) AND OTHER CONTRACTS WITH RESPECT TO FIXED ASSETS INITIALLY
CAPITALIZED ON BORROWER’S OR ANY SUBSIDIARY’S BALANCE SHEET PREPARED IN
ACCORDANCE WITH GAAP (WHICH SHALL BE CONSIDERED TO BE EXPENDED IN FULL ON THE
DATE SUCH CONTRACT IS ENTERED INTO) (EXCLUDING, IN EACH CASE, EXPENDITURES FOR
TRADE-INS AND REPLACEMENT OF ASSETS TO THE EXTENT FUNDED WITH CASUALTY INSURANCE
OR CONDEMNATION PROCEEDS) SHALL BE REPORTED BY BORROWER TO AGENT AND LENDERS AS
PART OF THE QUARTERLY FINANCIALS TO BE DELIVERED PURSUANT TO PARAGRAPH (B) OF
THE REPORTING RIDER AND AS PART OF THE YEAR-END FINANCIALS TO BE DELIVERED
PURSUANT TO PARAGRAPH (C) OF THE REPORTING RIDER.


 

ARTICLE III
CONDITIONS PRECEDENT

 


3.01        CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY WAIVED IN WRITING BY
AGENT:


 


(A)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT AND DULY EXECUTED BY BORROWER, (I) THIS AMENDMENT AND (II) SUCH ADDITIONAL
DOCUMENTS, INSTRUMENTS AND INFORMATION AS AGENT OR ITS LEGAL COUNSEL, PATTON
BOGGS LLP, MAY REQUEST; AND


 


(B)           ALL CORPORATE PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE AGREEMENTS DESCRIBED IN
CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT
THERETO SHALL BE SATISFACTORY TO AGENT AND ITS LEGAL COUNSEL, PATTON BOGGS LLP.


 

ARTICLE IV
NO WAIVER

 


4.01        NOTHING CONTAINED HEREIN SHALL BE CONSTRUED AS A WAIVER BY AGENT OR
ANY LENDER OF ANY COVENANT OR PROVISION OF THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT, OR OF ANY OTHER CONTRACT OR INSTRUMENT BETWEEN
BORROWER, AGENT AND/OR ANY LENDER, AND AGENT’S OR ANY LENDER’S FAILURE AT ANY
TIME OR TIMES HEREAFTER TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY
PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR DIMINISH ANY RIGHT OF AGENT AND/OR
ANY LENDER TO THEREAFTER DEMAND STRICT COMPLIANCE THEREWITH.  AGENT AND LENDERS
HEREBY RESERVE ALL RIGHTS GRANTED UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS, THIS AMENDMENT AND ANY OTHER CONTRACT OR INSTRUMENT BETWEEN BORROWER,
AGENT AND/OR ANY LENDER.


 

ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 


5.01        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS AMENDMENT
SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXCEPT AS EXPRESSLY
MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND

 

4

--------------------------------------------------------------------------------


 


SHALL CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND LENDERS AGREE THAT
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL
CONTINUE TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


5.02        REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED
IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON
THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF INCORPORATION OR
BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT
ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE OF EXECUTION HEREOF AS
THOUGH MADE ON AND AS OF EACH SUCH DATE; (C) NO EVENT OF DEFAULT OR DEFAULT
UNDER THE LOAN AGREEMENT HAS OCCURRED AND IS CONTINUING, UNLESS SUCH EVENT OF
DEFAULT OR DEFAULT HAS BEEN SPECIFICALLY WAIVED IN WRITING BY LENDERS; AND
(D) BORROWER IS IN FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED
IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.


 

ARTICLE VI
MISCELLANEOUS PROVISIONS

 


6.01        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS AMENDMENT,
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY CLOSING SHALL
AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR ANY LENDER TO
RELY UPON THEM.


 


6.02        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN DOCUMENTS, INCLUDING
THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT
TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY AMENDED SO
THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL MEAN A
REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


 


6.03        EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN AGREEMENT, BORROWER
AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING
ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S INTERNAL LEGAL STAFF
AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS
RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW, NEGOTIATION,
PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


 


6.04        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


6.05        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
LENDERS.

 

5

--------------------------------------------------------------------------------


 


6.06        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


6.07        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY OTHER BREACH
OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


 


6.08        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


 


6.09        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


 


6.10        FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED HEREBY, REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NOT UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER, LENDERS AND AGENT.


 

[The Remainder of this Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BANCTEC, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Brian R. Stone

 

Title:

Chief Financial Officer

 

BTI TECHNOLOGIES, L.P.

 

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Stone

 

 

Title:

Chief Financial Officer

 

HELLER FINANCIAL, INC.,
as Agent and Sole Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION

 

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set–off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

Brian R. Stone

 

Title:

Chief Financial Officer

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------